          Case
           Case1:20-cr-00016-VM
                1:20-cr-00016-VM Document
                                  Document32-1 Filed02/18/21
                                           34 Filed  02/17/21 Page
                                                               Page11ofof11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------ x
                                 :
 UNITED STATES OF AMERICA       :
                                :                       ORDER
             - v. -             :
                                :
 EDDIE WISE,                    :                       20 Cr. 16 (VM)
                                :
         Defendant.             :
                                :
                                :
 ------------------------------ x


                   WHEREAS, with the defendant’s consent, his guilty plea allocution was made

before a United States Magistrate Judge on February 16, 2021;

                   WHEREAS, a transcript of the allocution was made and thereafter was transmitted

to the District Court; and

                   WHEREAS, upon review of that transcript, this Court has determined that the

defendant entered the guilty plea knowingly and voluntarily and that there was a factual basis for

the guilty plea;

                   IT IS HEREBY ORDERED that the defendant’s guilty plea is accepted.

SO ORDERED:

Dated:             New York, New York
                   February __, 2021


                                               ________________________________________
                                               THE HONORABLE VICTOR MARRERO
                                               UNITED STATES DISTRICT JUDGE
